Citation Nr: 0822452	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-18 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for depression to 
include as secondary to PTSD.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Associate Counsel


INTRODUCTION

The veteran had active service from April 1973 to April 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The veteran testified before a Decision Review Officer at the 
RO in August 2006.  A transcript of this hearing is 
associated with the claims folder.  


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.  

2.  The veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.

3.  There is no evidence of depression in service, or within 
one year after service, and no competent medical evidence 
linking depression with his period of service or a service-
connected disability.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f), 3.307, 3.309 (2007).

2.  Depression was not incurred in or aggravated by service, 
and a psychosis may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the veteran's claim that he suffers 
from PTSD and depression as a result of his experiences while 
serving in the United States Marine Corps in Okinawa from 
October 1973 to November 1974.  Specifically, the veteran 
claims that while stationed in Okinawa he witnessed a fellow 
service member (who had just received a "Dear John" letter) 
climb an electrical pole, grab the wire, and electrocute 
himself.  He also claims that while in Okinawa he was 
responsible for controlling the Japanese who were trying to 
break into the base.  

Legal Criteria

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2007).   Disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service- connected. See 38 C.F.R. § 3.310.  
Generally, service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establish that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a chronic disorder, such as depression 
or PTSD, becomes manifest to a degree of at least 10 percent 
within one year from the date of termination of service, such 
disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such a disorder during the period of service. 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).    

Service connection for PTSD in particular requires medical 
evidence diagnosing the condition in accordance with VA 
regulations; a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) (as 
amended by 64 Fed. Reg. 32,807-32,808 (1999)) (effective 
March 7, 1997) (implementing the decision in Cohen v. Brown, 
10 Vet. App. 128 (1997)).  See 38 U.S.C.A. § 1154(b) and 38 
C.F.R. § 3.304(d) (pertaining to combat veterans).

Factual Background
	
Service medical records are negative for a psychiatric 
disorder.  The March 1976 separation examination included a 
normal "psychiatric" evaluation.  In June 1993, 
approximately 17 years after his discharge from service, the 
veteran filed a claim for Social Security disability 
benefits.  He was awarded Social Security disability benefits 
for cervical strain of the spine effective February 1992.  
The medical records used in deciding this claim include 
several psychological examinations.  A psychological 
examination report dated after February 1992 shows an Axis I 
diagnosis of "no diagnosis" and an Axis II diagnosis of 
Borderline Intellectual Functioning.  An undated 
psychological examination report shows Axis I diagnoses of 
somatoform paid disorder and depressive disorder.  An April 
1994 psychological examination report shows Axis I diagnoses 
of Organic Mental Disorder (not otherwise specified) and 
Generalized Anxiety Disorder.  Finally, a September 1996 
psychological examination report shows Axis I diagnoses of 
depressive disorder secondary to medical conditions (not 
otherwise specified) and Somatoform Pain Disorder.      
  
A private treatment report dated in November 1998 and VA 
outpatient treatment records dated from December 2004 through 
November 2006 show continued notations of psychiatric 
disorders.  Specifically, the November 1998 private treatment 
report shows a diagnosis of depression.  VA outpatient 
treatment reports show a diagnosis of mood disorder in March 
2005, anxiety and depression (not otherwise specified) in 
July 2005, anxiety disorder in December 2005, PTSD in 
February 2006, and depression/PTSD in March 2006.  

        1.  PTSD

The Board finds that the preponderance of the evidence is 
against a claim for service connection for PTSD.  First, the 
Board must question the February and March 2006 diagnoses of 
PTSD.  Previous examination reports are negative for 
impressions of PTSD or discussions of pertinent military 
stressors. Furthermore, there is no discussion of any 
stressors in the February 2006 VA outpatient treatment 
report.  The diagnosis of PTSD in March 2006 was based 
entirely on a history reported by the veteran and is 
inconsistent with the previous psychological examination 
reports.  The Board is not required to accept as probative on 
the issue of service connection doctors' opinions that are 
based solely on the veteran's recitation of his own medical 
history.  Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); 
Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) ("Just 
because a physician or other health professional accepted 
appellant's description of his [inservice] experiences as 
credible and diagnosed appellant as suffering from post-
traumatic stress disorder does not mean the [Board is] 
required to grant service connection for post-traumatic 
stress disorder."

Even assuming the veteran does have a credible diagnosis of 
PTSD the next question, then, is whether the alleged in-
service stressors actually occurred.  Pursuant to VA 
regulation, the evidence necessary to establish the 
occurrence of a recognizable stressor during service to 
support a diagnosis of PTSD will vary depending upon whether 
the veteran engaged in "combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353 (1998) (Board must make a specific 
finding as to whether the veteran engaged in combat).  The 
Board emphasizes that even if medical evidence appears to 
relate the diagnosis of PTSD to in-service stressors, such 
after-the-fact medical nexus evidence cannot also be the sole 
evidence of the occurrence of the claimed stressor.  Moreau 
v. Brown, 9 Vet. App. 389(1996).

The veteran's service records reflect that his primary duties 
were as an auto mechanic.  Service personnel records reflect 
no receipt of combat- related award or citation and no 
designation of participation in a combat campaign.  

Because the veteran did not engage in combat with the enemy, 
the record must contain credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
"Credible supporting evidence" of a non-combat stressor may 
be obtained from service records or other sources.  Moreau, 9 
Vet. App. at 389.  The regulatory requirement for "credible 
supporting evidence" means that "the appellant's testimony, 
by itself, cannot, as a matter of law, establish the 
occurrence of a non-combat stressor."  Dizoglio v. Brown, 9 
Vet. App. 163 (1996).

As above, the veteran claims that while stationed in Okinawa 
he witnessed a fellow service member (who had just received a 
"Dear John" letter) climb an electrical pole, grab the 
wire, and electrocute himself.  He also claims that while in 
Okinawa he was responsible for controlling the Japanese who 
were trying to break into the base.  The Board notes that 
neither the veteran's service medical nor personnel records 
contain credible supporting evidence concerning these claimed 
stressors.  In June 2005 correspondence the RO requested that 
the veteran provide specific details of the incidents that 
have resulted in the claimed issue of PTSD.  The veteran 
responded in June 2005, stating that his stressors were in 
his VAMC Shreveport treatment records.  A letter was sent to 
the veteran in December 2005 telling him the information in 
his treatment records was insufficient to concede a stressor.  
The veteran submitted a PTSD questionnaire form in December 
2005 noting his claimed stressors.  In a February 2006 
Deferred Rating Decision the RO noted that a search of the 
Department of Defense Casualty Database did not confirm a 
suicide in Okinawa in 1974.  In February 2006 correspondence 
the RO requested that the veteran provide specific dates so 
that they may verify his stressors.  The veteran responded to 
that request in March 2006 but failed to provide specific 
dates.  A history of these actions is contained in a 
memorandum dated in April 2006.  

After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for PTSD. Although a 
diagnosis of PTSD is of record, there is no evidence of 
record corroborating that the alleged in-service stressors 
actually occurred.  Therefore, in the absence of credible 
evidence corroborating the veteran's statements as to his in-
service stressors, and the lack of a diagnosis of PTSD linked 
by medical evidence to confirmed stressful events in service, 
the Board cannot conclude that the requirements of 38 C.F.R. 
§ 3.304(f) and other applicable laws and regulations have 
been met.  Accordingly, the Board finds that the 
preponderance of the evidence is against service connection 
for PTSD.  38 U.S.C.A. § 5107(b).
   
	2.  Depression

The Board has carefully reviewed all the evidence of record 
but finds that the preponderance of the evidence is against a 
claim for service connection for major depressive disorder.  
First, there is no evidence of depression in service.  As 
above, the March 1976 separation examination included a 
normal "psychiatric" evaluation.  Second, the first 
indications of a psychological disorder appears to have 
occurred approximately 18 years after service, well after the 
presumptive period.  This 18 year period between discharge 
from active service and medical documentation of the claimed 
disability provides only negative evidence against this 
claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  Third, there is no indication that the veteran's 
psychiatric disorder is related to a service-connected 
disability.  As above, service connection for PTSD has been 
denied.  While the September 1996 psychological examination 
report shows Axis I diagnoses of depressive disorder 
secondary to medical conditions, the veteran is not in 
receipt of service connection for any other disorder.  
Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for depression to 
include as secondary to PTSD.  38 U.S.C.A. § 5107(b).
  
Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in June 2005.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
notice was included in the April 2006 statement of the case 
and the claim was readjudicated in a May 2007 supplemental 
statement of the case.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).
  
The Board also finds that VA has complied with the VCAA's 
duty to assist by obtaining the veteran's service medical 
records, obtaining relevant VA outpatient treatment records, 
obtaining Social Security records, aiding the veteran in 
obtaining private medical evidence, and affording him the 
opportunity to give testimony before a Decision Review 
Officer in August 2006.  The RO attempted to obtain private 
medical records from the veteran's physicians but received 
negative responses in September 2006 (Dr. S.T.), October 2006 
(Dr. E.W.H.), and February 2007 (Dr. J.L.H.).  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the veteran's claims file; and 
the veteran has not contended otherwise.  Specifically, in 
August 2006 correspondence the veteran indicated that he had 
no more evidence to submit.    

VA need not conduct an examination with respect to the claims 
decided herein because the information and evidence of record 
contains sufficient competent medical evidence to decide the 
claims. 38 C.F.R. § 3.159(c)(4).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim. 

In this case, there is no competent evidence that suggests a 
causal link between the veteran's psychiatric disorders and 
any incident of active duty.  Indeed, in view of the 17 year 
gap between the claimed disorders and active duty and the 
absence of a confirmed in-service stressor, relating either 
the veteran's psychiatric disorders to his service would be 
entirely speculative.  Therefore, there is no duty to provide 
an examination or a medical opinion. 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); McLendon, supra. 

Thus, the Board finds that VA has substantially complied with 
the notice and assistance requirements and the veteran is not 
prejudiced by a decision on the claim at this time.




ORDER

Service connection for PTSD is denied.  

Service connection for depression to include as secondary to 
PTSD is denied.  


____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


